EXHIBIT 10.1
 
INDEMNIFICATION AGREEMENT
 
This Indemnification Agreement, dated as of September 27, 2011, is made by and
between China Chemical Corp., a Delaware corporation (the “Company”) and
________________ (the “Indemnitee”).


RECITALS


A.           The Company recognizes that competent and experienced persons are
increasingly reluctant to serve or to continue to serve as directors or officers
of corporations unless they are protected by comprehensive liability insurance
or indemnification, or both, due to increased exposure to litigation costs and
risks resulting from their service to such corporations, and due to the fact
that the exposure frequently bears no reasonable relationship to the
compensation of such directors and officers;
 
B.           The statutes and judicial decisions regarding the duties of
directors and officers are often difficult to apply, ambiguous, or conflicting,
and therefore fail to provide such directors and officers with adequate,
reliable knowledge of legal risks to which they are exposed or information
regarding the proper course of action to take;
 
C.           The Company and Indemnitee acknowledge that, as of the date of this
Agreement, the Company is in a process of a proposed business combination with
an entity to be formed by the certain stockholders which will result in the
Company’s no longer being a public company in the United States but becoming a
private company;
 
D.           The Company and Indemnitee recognize that in case of any
shareholder or derivative litigation against the Company or its officers and
directors, plaintiffs might seek damages in such large amounts and the costs of
litigation may be so enormous (whether or not the case is meritorious), that the
defense and/or settlement of such litigation is often beyond the personal
resources of directors and officers;
 
E.           The Company recognizes that it is unfair for its directors and
officers to assume the risk of large judgments and other expenses which may
occur in cases in which the director or officer received no personal profit and
in cases where the director or officer was not culpable;
 
F.           Section 145 of the DGCL (“Section 145”), under which the Company is
organized, empowers the Company to indemnify its officers, directors, employees
and agents by agreement and to indemnify persons who serve, at the request of
the Company, as the directors, officers, employees or agents of other
corporations or enterprises, and expressly provides that the indemnification
provided by Section 145 is not exclusive;
 
G.         The Board of Directors has determined that contractual
indemnification as set forth herein is not only reasonable and prudent but also
promotes the best interests of the Company and its stockholders;
 
 
1

--------------------------------------------------------------------------------

 
 
H.           The Company desires and has requested Indemnitee to serve or
continue to serve as a director or officer of the Company free from undue
concern for unwarranted claims for damages arising out of or related to such
services to the Company; and
 
I.           Indemnitee is willing to serve, continue to serve or to provide
additional service for or on behalf of the Company on the condition that he or
she is furnished the indemnity provided for herein.
 
NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth below, and other good and valuable consideration, the receipt and adequacy
of which are hereby acknowledged, the parties hereto, intending to be legally
bound, hereby agree as follows:


AGREEMENT
 
1. Defined Terms; Construction.
 
(a) Defined Terms.  As used in this Agreement, the following terms shall have
the following meanings:
 
“DGCL” means the General Corporation Law of the State of Delaware, as amended
from time to time.
 
“Change in Control” means, and shall be deemed to have occurred if, on or after
the date of this Agreement, (i) any “person” (as such term is used in
Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, as amended (the
“1934 Act”)), other than (A) a trustee or other fiduciary holding securities
under an employee benefit plan of the Company or any of its subsidiaries acting
in such capacity, or (B) a corporation owned directly or indirectly by the
shareholders of the Company in substantially the same proportions as their
ownership of stock of the Company, is or becomes the “beneficial owner” (as
defined in Rule 13d-3 under the 1934 Act), directly or indirectly, of securities
of the Company representing more than 50% of the total voting power represented
by the Company’s then outstanding Voting Securities, (ii) during any period of
two (2) consecutive years commencing from and after the date hereof, individuals
who at the beginning of such period constitute the board of directors of the
Company and any new director whose election by the board of directors of the
Company or nomination for election by the Company’s shareholders was approved by
a vote of at least two-thirds of the directors then still in office who either
were directors at the beginning of the period or whose election or nomination
for election was previously so approved, cease for any reason to constitute
a majority thereof, (iii) the effective date of a merger or consolidation of the
Company with any other corporation other than a merger or consolidation that
would result in the Voting Securities of the Company outstanding immediately
prior thereto continuing to represent (either by remaining outstanding or by
being converted into Voting Securities of the surviving entity) more than 50% of
the total voting power represented by the Voting Securities of the Company or
such surviving entity outstanding immediately after such merger or
consolidation, (iv) the shareholders of the Company approve a plan of complete
liquidation of the Company or an agreement for the sale or disposition by the
Company of (in one transaction or a series of related transactions) all or
substantially all of its assets, or (v) the Company shall file or have filed
against it, and such filing shall not be dismissed, any bankruptcy, insolvency
or dissolution proceedings, or a trustee, administrator or creditors committee
shall be appointed to manage or supervise the affairs of the Company.
 
 
2

--------------------------------------------------------------------------------

 
 
“Corporate Status” means the status of a person who is or was a director (or a
member of any committee of a board of directors) or an officer of the Company,
or of any predecessor thereof, or is or was serving at the request of the
Company as a director (or a member of any committee of a board of directors, or
in an equivalent role with respect to any such entity not organized as a
corporation) or an officer of another corporation, limited liability company,
partnership, joint venture, trust or other enterprise, or of any predecessor
thereof, including service with respect to an employee benefit plan.
 
“Determination” means a determination that either (x) there is a reasonable
basis for the conclusion that indemnification of Indemnitee is proper in the
circumstances because Indemnitee met a particular standard of conduct (a
“Favorable Determination”) or (y) there is no reasonable basis for the
conclusion that indemnification of Indemnitee is proper in the circumstances
because Indemnitee met a particular standard of conduct (an “Adverse
Determination”).  An Adverse Determination shall include the decision that a
Determination was required in connection with indemnification and the decision
as to the applicable standard of conduct.
 
“Expenses” means all reasonable attorneys’ fees and expenses, retainers, court,
arbitration and mediation costs, transcript costs, fees of experts, bonds,
witness fees, costs of collecting and producing documents, travel expenses,
duplicating costs, printing and binding costs, telephone charges, postage,
delivery service fees and all other disbursements or expenses of the types
customarily incurred in connection with prosecuting, defending, preparing to
prosecute or defend, investigating, being or preparing to be a witness in,
appealing or otherwise participating in a Proceeding.
 
“Independent Legal Counsel” means an attorney or firm of attorneys competent to
render an opinion under the applicable law, selected in accordance with the
provisions of Section 5(e), who has not otherwise performed any services for the
Company or any of its subsidiaries or for Indemnitee within the last three (3)
years (other than with respect to matters concerning the rights of Indemnitee
under this Agreement or under indemnity agreements similar to this Agreement).
 
“Proceeding” means a threatened, pending or completed action, suit or
proceeding, whether civil, criminal, administrative or investigative, including
without limitation a claim, demand, discovery request, formal or informal
investigation, inquiry, administrative hearing, arbitration or other form of
alternative dispute resolution, including an appeal from any of the foregoing.
 
“Voting Securities” means any securities of the Company that vote generally in
the election of directors.
 
(b) Construction.  For purposes of this Agreement:
 
(i) references to any of the Company or any of its “subsidiaries” shall include
any corporation, limited liability company, partnership, joint venture, trust or
other entity or enterprise that before or after the date of this Agreement is
party to a merger or consolidation with any of the Company or any such
subsidiary or that is a successor to any of the Company as contemplated by
Section 8(d) (whether or not such successor has executed and delivered the
written agreement contemplated by Section 8(d));
 
 
3

--------------------------------------------------------------------------------

 
 
(ii) references to “fines” shall include any excise taxes assessed on Indemnitee
with respect to an employee benefit plan; and
 
(iii) references to a “witness” in connection with a Proceeding shall include
any interviewee or person called upon to produce documents in connection with
such Proceeding.
 
2. Agreement to Serve.
 
Indemnitee agrees to serve as a director or officer of the Company and in such
other capacities as Indemnitee may serve at the request of the Company from time
to time.  Indemnitee shall be entitled to resign or otherwise terminate such
service with immediate effect at any time, and neither such resignation or
termination nor the length of such service shall affect Indemnitee’s rights
under this Agreement.  This Agreement shall not constitute an employment
agreement, supersede any employment agreement to which Indemnitee is a party or
create any right of Indemnitee to continued employment or appointment.
 
3. Indemnification.
 
(a) General Indemnification.  The Company shall indemnify Indemnitee to the
fullest extent permitted by applicable law in effect on the date hereof or as
amended to increase the scope of permitted indemnification, against Expenses,
losses, liabilities, judgments, fines, penalties and amounts paid in settlement
(including all interest, assessments and other charges in connection therewith)
actually incurred by Indemnitee or on Indemnitee’s behalf in connection with any
Proceeding in any way connected with, resulting from or relating to Indemnitee’s
Corporate Status; provided, however, if applicable law provides, no
indemnification against Expenses shall be made in respect of any claim, issue or
matter in such Proceeding as to which Indemnitee shall have been adjudged to be
liable to the Company unless and to the extent that the court presiding over
such Proceeding shall determine that such indemnification may be made.
 
(b) Additional Indemnification Regarding Expenses.  Without limiting the
foregoing, in the event any Proceeding is initiated by Indemnitee or the Company
or any of its subsidiaries to enforce or interpret this Agreement or any rights
of Indemnitee to indemnification or advancement of Expenses (or related
obligations of Indemnitee) under the Company’s or any such subsidiary’s articles
of incorporation or bylaws, any vote of shareholders or directors of the Company
or any of its subsidiaries, the DGCL, any other applicable law or any liability
insurance policy, the Company shall indemnify Indemnitee against all Expenses
incurred by Indemnitee or on Indemnitee’s behalf in connection with such
Proceeding, whether or not Indemnitee is successful in such Proceeding, except
to the extent that the court presiding over such Proceeding determines that (i)
material assertions made by Indemnitee in such Proceeding were in bad faith or
were frivolous or (ii) as a matter of applicable law, such Expenses must be
limited in proportion to the success achieved by Indemnitee in such Proceeding
and the efforts required to obtain that success, as determined by the court
presiding over such Proceeding.
 
 
4

--------------------------------------------------------------------------------

 
 
(c) Partial Indemnification.  If Indemnitee is entitled under any provision of
this Agreement to indemnification by the Company for a portion of any Expenses,
losses, liabilities, judgments, fines, penalties and amounts paid in settlement
incurred by Indemnitee, but not for the total amount thereof, the Company shall
nevertheless indemnify Indemnitee for such portion.
 
(d) Nonexclusivity.  The indemnification provided by this Agreement shall not be
deemed exclusive of any rights to which Indemnitee may be entitled under the
Company’s articles of incorporation or bylaws, any agreement, any vote of
shareholders or directors, the DGCL, any other applicable law or any liability
insurance policy, provided that to the extent that Indemnitee is entitled to be
indemnified by the Company under this Agreement and by any shareholder of the
Company or any affiliate of any such shareholder under any other agreement or
instrument, the obligations of the Company hereunder shall be primary, and the
obligations of such shareholder or affiliate secondary, and the Company shall
not be entitled to contribution or indemnification from or subrogation against
such shareholder or affiliate.
 
(e) Exceptions.  Any other provision herein to the contrary notwithstanding, the
Company shall not be obligated under this Agreement to indemnify Indemnitee:
 
(i) for Expenses incurred in connection with Proceedings initiated or brought
voluntarily by Indemnitee and not by way of defense, counterclaim or crossclaim,
except (x) as contemplated by Section 3(b), (y) in specific cases if the board
of directors of the Company has approved the initiation or bringing of such
Proceeding and (z) as may be required by law;
 
(ii) for an accounting of profits arising from the purchase and sale by
Indemnitee of securities within the meaning of Section 16(b) of the Securities
Exchange Act of 1934, as amended, or any similar successor statute;
 
(iii) if the Indemnitee, with respect to the matter out of which the claim for
indemnification arises, did not act in good faith and in a manner the Indemnitee
reasonably believed to be in or not opposed to the best interests of the
Company, and with respect to any criminal Proceeding, had reasonable cause to
believe Indemnitee’s conduct was unlawful; and
 
(iv) for any payments that have actually been made to or on behalf of Indemnitee
under any Company insurance policy, except with respect to any excess beyond the
amount paid under such Company insurance policy.
 
(f) Subrogation.  In the event of payment under this Agreement, the Company
shall be subrogated to the extent of such payment to all of the rights of
recovery of Indemnitee, who shall execute such documents and do such acts as the
Company may reasonably request to secure such rights and to enable the Company
effectively to bring suit to enforce such rights, provided that the Company
shall not be subrogated to any claim of Indemnitee for indemnification from any
shareholder of the Company or any affiliate of any such shareholder.
 
 
5

--------------------------------------------------------------------------------

 
 
4. Advancement of Expenses.
 
Subject to the notice provisions of Section 5(c), the Company shall pay all
Expenses incurred by Indemnitee in connection with any Proceeding in any way
connected with, resulting from or relating to Indemnitee’s Corporate Status,
other than a Proceeding initiated by Indemnitee for which the Company would not
be obligated to indemnify Indemnitee pursuant to Section 3(e)(i), in advance of
the final disposition of such Proceeding and without regard to whether
Indemnitee will ultimately be entitled to be indemnified for such Expenses and
without regard to whether an Adverse Determination has been made, except as
contemplated by the last sentence of Section 5(f).  Indemnitee shall repay such
amounts advanced if and to the extent that it shall ultimately be determined in
a decision by a court of competent jurisdiction from which no appeal can be
taken that Indemnitee is not entitled to be indemnified by the Company for such
Expenses.  Such repayment obligation shall be unsecured and shall not bear
interest.  The Company shall not impose on Indemnitee additional conditions to
advancement or require from Indemnitee additional undertakings regarding
repayment.
 
5. Indemnification Procedure.
 
(a) Notice of Proceeding; Cooperation.  Indemnitee shall give the Company notice
in writing as soon as practicable of any Proceeding for which indemnification
will or could be sought under this Agreement, provided that any failure or delay
in giving such notice shall not relieve the Company of its obligations under
this Agreement unless and to the extent that the Company is materially
prejudiced by such failure.
 
(b) Settlement.  The Company will not, without the prior written consent of
Indemnitee, which may be provided or withheld in Indemnitee’s sole discretion,
effect any settlement of any Proceeding against Indemnitee or which could have
been brought against Indemnitee unless such settlement solely involves the
payment of money by persons other than Indemnitee and includes an unconditional
release of Indemnitee from all liability on any matters that are the subject of
such Proceeding and an acknowledgment that Indemnitee denies all wrongdoing in
connection with such matters.  The Company shall not be obligated to indemnify
Indemnitee against amounts paid in settlement of a Proceeding against Indemnitee
if such settlement is effected by Indemnitee without the Company’s prior written
consent, which may be provided or withheld in the Company’s sole discretion.
 
(c) Request for Payment; Timing of Payment.  To obtain indemnification payments
or advances under this Agreement, Indemnitee shall submit to the Company a
written request therefor, together with such invoices or other supporting
information as may be reasonably requested by the Company and reasonably
available to Indemnitee, and such written request shall include or be preceded
or accompanied by a written undertaking by or on behalf of Indemnitee to repay
any Expenses advanced if it shall ultimately be determined that Indemnitee is
not entitled to be indemnified against such Expenses.  The Company shall make
indemnification payments to Indemnitee no later than thirty (30) days, and
advances to Indemnitee no later than ten (10) days, after receipt of the written
request of Indemnitee.
 
(d) Determination.  The Company intends that Indemnitee shall be indemnified to
the fullest extent permitted by law as provided in Section 3 and that no
Determination shall be required in connection with such indemnification.  In no
event shall a Determination be required in connection with advancement of
Expenses pursuant to Section 4 or in connection with indemnification for
Expenses incurred as a witness or incurred in connection with any Proceeding or
portion thereof with respect to which Indemnitee has been successful on the
merits or otherwise.  Any decision that a Determination is required by law in
connection with any other indemnification of Indemnitee, and any such
Determination, shall be made within thirty (30) days after receipt of
Indemnitee’s written request for indemnification, as follows:
 
 
6

--------------------------------------------------------------------------------

 
 
(i) if no Change in Control has occurred, (x) by a majority vote of the
directors of the Company who are not parties to such Proceeding, even though
less than a quorum, with the advice of Independent Legal Counsel, or (y) by a
committee of such directors designated by majority vote of such directors, even
though less than a quorum, with the advice of Independent Legal Counsel, or (z)
if there are no such directors, or if such directors so direct, by Independent
Legal Counsel in a written opinion to the Company, a copy of which shall be
delivered to Indemnitee; and
 
(ii) if a Change in Control has occurred, by Independent Legal Counsel in a
written opinion to the Company and Indemnitee.
 
The Company shall pay all Expenses incurred by Indemnitee in connection with a
Determination.
 
(e) Independent Legal Counsel.  If there has not been a Change in Control,
Independent Legal Counsel shall be selected by the board of directors of the
Company and approved by Indemnitee (which approval shall not be unreasonably
withheld or delayed).  If there has been a Change in Control, Independent Legal
Counsel shall be selected by Indemnitee and approved by the Company (which
approval shall not be unreasonably withheld or delayed).  The Company shall pay
the reasonable fees and expenses of Independent Legal Counsel and indemnify
Independent Legal Counsel against any and all expenses (including reasonable
attorneys’ fees), claims, liabilities and damages arising out of or relating to
its engagement.
 
(f) Consequences of Determination; Remedies of Indemnitee.  The Company shall be
bound by and shall have no right to challenge a Favorable Determination.  If an
Adverse Determination is made, or if for any other reason the Company does not
make timely indemnification payments or advances of Expenses, Indemnitee shall
have the right to commence a Proceeding before a court of competent jurisdiction
to challenge such Adverse Determination and/or to require the Company to make
such payments or advances.  Indemnitee shall be entitled to be indemnified for
all Expenses incurred in connection with such a Proceeding in accordance with
Section 3(b) and to have such Expenses advanced by the Company in accordance
with Section 4.  If Indemnitee fails to timely challenge an Adverse
Determination, or if Indemnitee challenges an Adverse Determination and such
Adverse Determination has been upheld by a final judgment of a court of
competent jurisdiction from which no appeal can be taken, then, to the extent
and only to the extent determined by such Adverse Determination or final
judgment, the Company shall not be obligated to indemnify or advance Expenses to
Indemnitee under this Agreement.
 
 
7

--------------------------------------------------------------------------------

 
 
(g) Presumptions; Burden and Standard of Proof.  In connection with any
Determination, or any review of any Determination, by any person, including a
court:
 
(i) it shall be a presumption that a Determination is not required;
 
(ii) it shall be a presumption that Indemnitee has met the applicable standard
of conduct and that indemnification of Indemnitee is proper in the
circumstances;
 
(iii) the burden of proof shall be on the Company to overcome the presumptions
set forth in the preceding clauses (i) and (ii), and each such presumption shall
only be overcome if the Company establishes that there is no reasonable basis to
support it;
 
(iv) the termination of any Proceeding by judgment, order, finding, settlement
(whether with or without court approval) or conviction, or upon a plea of nolo
contendere, or its equivalent, shall not create a presumption that
indemnification is not proper or that Indemnitee did not meet the applicable
standard of conduct or that a court has determined that indemnification is not
permitted by this Agreement or otherwise; and
 
(v) neither the failure of any person or persons to have made a Determination
nor an Adverse Determination by any person or persons shall be a defense to
Indemnitee’s claim or create a presumption that Indemnitee did not meet the
applicable standard of conduct, and any Proceeding commenced by Indemnitee
pursuant to Section 5(f) shall be de novo with respect to all determinations of
fact and law.
 
6. Directors and Officers Liability Insurance.
 
(a) The Company may purchase and maintain insurance on behalf of Indemnitee who
is or was or has agreed to serve at the request of the Company as a director or
officer of the Company against any liability asserted against, and incurred by,
Indemnitee or on Indemnitee’s behalf in any such capacity, or arising out of
Indemnitee’s status as such, whether or not the Company would have the power to
indemnify Indemnitee against such liability under the provisions of this
Agreement. If the Company has such insurance in effect at the time the Company
receives from Indemnitee any notice of the commencement of a proceeding, the
Company shall give prompt notice of the commencement of such proceeding to the
insurers in accordance with the procedures set forth in the policy.  The Company
shall thereafter take all necessary or desirable action to cause such insurers
to pay, on behalf of the Indemnitee, all amounts payable as a result of such
proceeding in accordance with the terms of such policy.


(b) In the event of any payment by the Company under this Agreement, the Company
shall be subrogated to the extent of such payment to all of the rights of
recovery of Indemnitee with respect to any insurance policy, who shall execute
all papers required and take all action necessary to secure such rights,
including execution of such documents as are necessary to enable the Company to
bring suit to enforce such rights in accordance with the terms of such insurance
policy. The Company shall pay or reimburse all expenses actually and reasonably
incurred by Indemnitee in connection with such subrogation.
 
 
8

--------------------------------------------------------------------------------

 


(c) The Company shall not be liable under this Agreement to make any payment of
amounts otherwise indemnifiable hereunder (including, but not limited to,
judgments, fines, ERISA excise taxes or penalties, and amounts paid in
settlement) if and to the extent that Indemnitee has otherwise actually received
such payment under this Agreement or any insurance policy, contract, agreement
or otherwise.


7. Limitation of Liability.
 
(a) Limitation of Liability.  Indemnitee shall not be personally liable to the
Company or any of its subsidiaries or to the shareholders of the Company or any
such subsidiary for monetary damages for breach of fiduciary duty as a director
of any of the Company or any such subsidiary; provided, however, that the
foregoing shall not eliminate or limit the liability of Indemnitee (i) for acts
or omissions of the Indemnitee that involve intentional misconduct or a knowing
and culpable violation of law, (ii) for acts or omissions that the Indemnitee
believes to be contrary to the best interests of the Company or its shareholders
or that involve the absence of good faith on the part of the Indemnitee, (iii)
for any transaction from which the Indemnitee derived an improper personal
benefit, (iv) for acts or omissions that show a reckless disregard for the
Indemnitee's duty to the Company or its shareholders in circumstances in which
the Indemnitee was aware, or should have been aware, in the ordinary course of
performing his or her duties, of a risk of serious injury to the Company or its
shareholders, (v) for acts or omissions that constitute an unexcused pattern of
inattention that amounts to an abdication of the Indemnitee's duty to the
Company or its shareholders.  If the DGCL or such other applicable law shall be
amended to permit further elimination or limitation of the personal liability of
directors, then the liability of Indemnitee shall, automatically, without any
further action, be eliminated or limited to the fullest extent permitted by the
DGCL or such other applicable law as so amended.
 
(b) Period of Limitations.  No legal action shall be brought and no cause of
action shall be asserted by or in the right of the Company or any of its
subsidiaries against Indemnitee or Indemnitee’s estate, spouses, heirs,
executors, personal or legal representatives, administrators or assigns after
the expiration of five years from the date of accrual of such cause of action,
and any claim or cause of action of the Company shall be extinguished and deemed
released unless asserted by the timely filing of a legal action within such five
year period, provided that if any shorter period of limitations is otherwise
applicable to any such cause of action, such shorter period shall govern.
 
8. Miscellaneous.
 
(a) Severability.  If any provision or provisions of this Agreement shall be
held to be invalid, illegal or unenforceable for any reason whatsoever:  (i) the
validity, legality and enforceability of the remaining provisions of this
Agreement (including without limitation, each portion of any section of this
Agreement containing any such provision held to be invalid, illegal or
unenforceable, that is not itself invalid, illegal or unenforceable) shall not
in any way be affected or impaired thereby and shall remain enforceable to the
fullest extent permitted by law; (ii) such provision or provisions shall be
deemed reformed to the extent necessary to conform to applicable law and to give
the maximum effect to the intent of the parties hereto; and (iii) to the fullest
extent possible, the provisions of this Agreement (including, without
limitation, each portion of any section of this Agreement containing any such
provision held to be invalid, illegal or unenforceable, that is not itself
invalid, illegal or unenforceable) shall be construed so as to give effect to
the intent manifested thereby.
 
 
9

--------------------------------------------------------------------------------

 
 
(b) Notices.  All notices, requests, demands and other communications under this
Agreement shall be in writing and shall be deemed duly given (i) on the date of
delivery if delivered personally, or by facsimile, upon confirmation of receipt,
(ii) on the first business day following the date of dispatch if delivered by
a recognized next-day courier service or (iii) on the third business day
following the date of mailing if delivered by domestic registered or certified
mail, properly addressed, or on the fifth business day following the date of
mailing if sent by airmail from a country outside of North America, to
Indemnitee as shown on the signature page of this Agreement, to the Company at
the address shown on the signature page of this Agreement, or in each case as
subsequently modified by written notice.
 
(c) Amendment and Termination.  No amendment, modification, termination or
cancellation of this Agreement shall be effective unless it is in writing signed
by all the parties hereto.  No waiver of any of the provisions of this Agreement
shall be deemed or shall constitute a waiver of any other provisions hereof
(whether or not similar), nor shall such waiver constitute a continuing waiver.
 
(d) Successors and Assigns.  The Company will require any successor (whether
direct or indirect, by purchase, merger, consolidation, reorganization or
otherwise) to all or substantially all of its business and assets, by agreement
in form and substance reasonably satisfactory to Indemnitee, expressly to assume
and agree to perform this Agreement in the same manner and to the same extent
that the Company would be required to perform if no such succession had taken
place.  This Agreement shall be binding upon and inure to the benefit of each
party hereto and its successors and permitted assigns.
 
(e) Arbitration.
 
(i) Any dispute, claim or controversy arising out of, relating to, or in
connection with this agreement, or the breach, termination, enforcement,
interpretation or validity thereof, including the determination of the scope or
applicability of this agreement to arbitrate, shall be finally determined by
arbitration.  The arbitration shall be administered by JAMS.  If the disputed
claim or counterclaim exceeds $250,000, not including interest or attorneys’
fees, the JAMS Comprehensive Arbitration Rules and Procedures (“JAMS
Comprehensive Rules”) in effect at the time of the arbitration shall govern the
arbitration, except as they may be modified herein or by mutual written
agreement of the parties.  If no disputed claim or counterclaim exceeds
$250,000, not including interest or attorneys’ fees, the JAMS Streamlined
Arbitration Rules and Procedures (“JAMS Streamlined Rules”) in effect at the
time of the arbitration shall govern the arbitration, except as they may be
modified herein or by mutual written agreement of the parties.
 
 
10

--------------------------------------------------------------------------------

 
 
(ii) The seat of the arbitration shall be in Delaware unless the parties
otherwise agree.  The parties submit to jurisdiction in the state and federal
courts of the State of Delaware for the limited purpose of enforcing this
agreement to arbitrate.
 
(iii) The arbitration shall be conducted by one neutral arbitrator unless the
parties agree otherwise.  The parties agree to seek to reach agreement on the
identity of the arbitrator within thirty (30) days after the initiation of
arbitration.  If the parties are unable to reach agreement on the identity of
the arbitrator within such time, then the appointment of the arbitrator shall be
made in accordance with the process set forth in JAMS Comprehensive Rule 15.
 
(iv) The arbitration award shall be in writing, state the reasons for the award,
and be final and binding on the parties.  The arbitrator may, in the award,
allocate all or part of the costs of the arbitration, including the fees of the
arbitrator and the attorneys’ fees of the prevailing party.  Judgment on the
award may be entered by any court having jurisdiction thereof or having
jurisdiction over the relevant party or its assets.  Notwithstanding applicable
state law, the arbitration and this agreement to arbitrate shall be governed by
the Federal Arbitration Act, 9 U.S.C. § 1, et seq.
 
(v) The parties agree that the arbitration shall be kept confidential and that
the existence of the proceeding and any element of it (including but not limited
to any pleadings, briefs or other documents submitted or exchanged, any
testimony or other oral submissions, and any awards) shall not be disclosed
beyond the tribunal, JAMS, the parties, their counsel, accountants and auditors,
insurers and re-insurers, and any person necessary to the conduct of the
proceeding.  The confidentiality obligations shall not apply (x) if disclosure
is required by law, or in judicial or administrative proceedings, or (y) as far
as disclosure is necessary to enforce the rights arising out of the award.
 
(f) Governing Law.  This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware applicable to contracts
executed and to be performed wholly within such State and without reference to
the choice-of-law principles that would result in the application of the laws of
a different jurisdiction.
 
(g) Integration and Entire Agreement.  This Agreement sets forth the entire
understanding between the parties hereto and supersedes and merges all previous
written and oral negotiations, commitments, understandings and agreements
relating to the subject matter hereof between the parties hereto, provided that
the provisions hereof shall not supersede the provisions of the Company’s
articles of incorporation or bylaws, any agreement, any vote of shareholders or
directors, the DGCL or other applicable law, to the extent any such provisions
shall be more favorable to Indemnitee than the provisions hereof.
 
(h) Counterparts.  This Agreement may be executed in one or more counterparts,
each of which shall constitute an original.
 
[Remainder of this page intentionally left blank.]


 
11

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.
 

 
China Chemical Corp.
         
 
By:
       
Name: Lu Feng
     
Title:  Chief Executive Officer
         

 
 


AGREED TO AND ACCEPTED:
 
INDEMNITEE
 


By:        ________________________
 
Address:     _____________________
 
 
 
 
 
 
 
 
 
 
 
 
 
 
12